Campbell, J.,
delivered the opinion of the court.
Section 137 of the Code of 1880 does not apply to a municipal election held for the election of the officers of a town, unless made applicable by its charter.
The appellant was not elected, and therefore he has no right to maintain this action. The right of the appellee to hold the office cannot be contested in this proceeding by the appellant, who has no more interest in the matter than any other citizen. The State by its proper officer might institute a proceeding to oust the appellee, but a private person may not, except to assert a right in himself to the office.

Judgment affirmed.